                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


MATTHEW BRADLEY                              )
             Plaintiff,                      )
                                             )
v.                                           )       JUDGMENT
                                             )
                                             )       No. 5:19-CV-249-FL
ANALYTICAL GRAMMAR, INC.                     )
               Defendant.                    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’s joint stipulation.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
July 27, 2021, and for the reasons set forth more specifically therein, defendant’s First Cause of
Action, in which Defendant alleged that Plaintiff’s copyrights is invalid and unenforceable and
sought injunctive relief holding that Plaintiff’s copyright registrations No VAu1-355-11 and VA
2-133-725 are invalid and ordering his to request that the Copyright Office cancel the
registrations, shall be and is dismissed with prejudice.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Plaintiff’s First Claim for
Relief (alleging copyright infringement) is DENIED and Defendant’s Second Cause of Action
(seeking declaratory judgment of non-infringement is GRANTED.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Plaintiff’s Second Claim
for Relief (alleging the removal, alteration or falsification of copyright information) is DENIED,
and Defendant’s Third Cause of Action (seeking declaratory judgment that it did not remove,
alter, falsify any copyright management information when it distributed the photograph on
Facebook), is GRANTED.




          Case 5:19-cv-00249-FL Document 89 Filed 07/27/21 Page 1 of 2
This Judgment Filed and Entered on July 27, 2021, and Copies To:
Susan Freya Olive (via CM/ECF Notice of Electronic Filing)
Albert P. Allan (via CM/ECF Notice of Electronic Filing)
Catherine R.L. Lawson / Christopher M. Thomas / Dan G. Booth / Sloan L. E. Carpenter (via
CM/ECF Notice of Electronic Filing)


July 27, 2021                      PETER A. MOORE, JR., CLERK

                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk




          Case 5:19-cv-00249-FL Document 89 Filed 07/27/21 Page 2 of 2
